Order entered March 5, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-18-00514-CR

                                   ERIC ROMO, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-61709-M

                                           ORDER
       Before the Court is appellant’s March 4, 2019 second motion for extension of time to file

appellant’s pro se response to counsel’s Anders brief. We GRANT appellant’s motion and

ORDER appellant’s pro se response filed on or before April 5, 2019.        If appellant’s pro se

response is not filed by April 5, 2019, this appeal will be submitted upon the brief of counsel

without appellant’s pro se response.


                                                      /s/   BILL PEDERSEN, III
                                                            JUSTICE